On order of the Court, the application for leave to appeal the April 24, 2018 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The denial is without prejudice to the defendant's right to file a motion for relief from judgment pursuant to MCR Subchapter 6.500 that may include the issue of whether the defendant asserted his right to self-representation knowingly, intelligently, and voluntarily.